1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10

11       JANICE B. R., 1                               Case No. 2:18-cv-06039-AFM
12                          Plaintiff,
13                                                      MEMORANDUM OPINION AND
                     v.
                                                        ORDER REVERSING AND
14                                                      REMANDEING DECISION OF
         ANDREW M. SAUL,
15       Commissioner of Social Security,               THE COMMISSIONER

16                                  Defendant.
17

18            Plaintiff filed this action seeking review of the Commissioner’s final decision
19   denying her application for social security disability insurance benefits. In
20   accordance with the Court’s case management order, the parties have filed briefs
21   addressing the merits of the disputed issues. The matter is now ready for decision.
22                                         BACKGROUND
23            On January 16, 2015, Plaintiff applied for disability insurance benefits,
24   alleging disability beginning May 7, 2014. Plaintiff’s application was denied.
25   (Administrative Record [“AR”] 167-179.) A hearing took place on February 15, 2017
26
     1   Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
27
     5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
1    before an Administrative Law Judge (“ALJ”). Plaintiff, who was represented by
2    counsel, and a vocational expert (“VE”) testified at the hearing. (AR 114-166.)
3          In a decision dated June 22, 2017, the ALJ found that Plaintiff suffered from
4    the following severe impairments: seizure disorder (psychogenic dystonia), chronic
5    headaches, and generalized anxiety disorder. (AR 56.) After concluding that
6    Plaintiff’s impairments did not meet or equal any listed impairment, the ALJ
7    determined that Plaintiff retained the residual functional capacity (“RFC”) to perform
8    light work with the following limitations: occasional climbing of ramps and stairs;
9    occasional balancing; no climbing ladders, ropes or scaffolds; no exposure to
10   unprotected heights, operating motor vehicles, or being around moving mechanical
11   parts; frequent handling and fingering; simple repetitive tasks and simple work-
12   related decisions; and frequent tolerance in ability to adapt to routine work stresses.
13   (AR 59.) Relying on the testimony of the VE, the ALJ concluded that Plaintiff was
14   unable to perform her past relevant work as an office manager, but could perform
15   work existing in significant numbers in the national economy. (AR 66-67.)
16   Accordingly, the ALJ concluded that Plaintiff was not disabled from May 7, 2014
17   through the date of her decision. (AR 67-68.)
18         The Appeals Council subsequently denied Plaintiff’s request for review (AR
19   1-7), rendering the ALJ’s decision the final decision of the Commissioner.
20                                   DISPUTED ISSUES
21         1. Whether the ALJ erred in failing to consider Plaintiff’s borderline age.
22         2. Whether the ALJ properly assessed Plaintiff’s physical limitations.
23         3. Whether the ALJ properly assessed Plaintiff’s mental limitations.
24                               STANDARD OF REVIEW
25         Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s decision to
26   determine whether the Commissioner’s findings are supported by substantial
27   evidence and whether the proper legal standards were applied. See Treichler v.
28   Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014). Substantial

                                               2
1    evidence means “more than a mere scintilla” but less than a preponderance. See
2    Richardson v. Perales, 402 U.S. 389, 401 (1971); Lingenfelter v. Astrue, 504 F.3d
3    1028, 1035 (9th Cir. 2007). Substantial evidence is “such relevant evidence as a
4    reasonable mind might accept as adequate to support a conclusion.” Richardson, 402
5    U.S. at 401. This Court must review the record as a whole, weighing both the
6    evidence that supports and the evidence that detracts from the Commissioner’s
7    conclusion. Lingenfelter, 504 F.3d at 1035. Where evidence is susceptible of more
8    than one rational interpretation, the Commissioner’s decision must be upheld. See
9    Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007).
10                                      DISCUSSION
11         Plaintiff contends that the ALJ failed to consider her borderline age in reaching
12   the step five conclusion that she was not disabled. (ECF No. 22 at 9-13.)
13         A. Relevant Law
14         Where, as here, a claimant has established that she suffers from a severe
15   impairment that prevents her from doing her past relevant work, the burden shifts to
16   the Commissioner to show that “the claimant can perform some other work that exists
17   in ‘significant numbers’ in the national economy, taking into consideration the
18   claimant’s residual functional capacity, age, education, and work experience.”
19   Lockwood v. Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010) (quoting
20   Tackett v. Apfel, 180 F.3d 1094, 1100 (9th Cir. 1999)). With regard to age, the
21   regulations place claimants into one of “three age categories: younger person (under
22   age 50), person closely approaching advanced age (age 50–54), and person of
23   advanced age (age 55 or older).” Lockwood, 616 F.3d at 1071 (9th Cir. 2010) (citing
24   20 C.F.R. § 404.1563(c)-(e)).
25         A “borderline [age] situation” is presented where the claimant is “within a few
26   days to a few months of reaching an older age category” and would be found “not
27   disabled” if the category for the claimant’s chronological age were used, but
28   “disabled” if the older age category were applied. 20 C.F.R. § 404.1563(b);

                                               3
1    Lockwood, 616 F.3d at 1071. In borderline cases, an ALJ may not apply the age
2    categories “mechanically” and must consider exercising discretion to use the older
3    age category rather than the category for the claimant’s chronological age. 20 C.F.R.
4    § 404.1563(b); Lockwood, 616 F.3d at 1071 (citation omitted). The Ninth Circuit has
5    held that the ALJ’s decision need not include an explanation of why an older age
6    category was not used. Lockwood, 616 F.3d at 1071-1072 & n.2, 4; Burkes v. Colvin,
7    2015 WL 2375865, at *1 (C.D. Cal. May 18, 2015). Nonetheless, in borderline cases
8    the ALJ must actually consider whether to use the next older age category, and the
9    ALJ’s decision must reflect that such consideration did, in fact, occur. See Little v.
10   Berryhill, 690 F. App’x 915, 917 (9th Cir. 2017) (citing Lockwood, 616 F.3d at 1071-
11   1072.) 2
12          In Lockwood, the Ninth Circuit concluded that there was sufficient evidence
13   in the ALJ’s decision to demonstrate that the ALJ considered the borderline age issue,
14   explaining the basis for its conclusion as follows:
15          The ALJ mentioned in her decision Lockwood’s date of birth and found
16          that Lockwood was 54 years old and, thus, a person closely approaching
17          advanced age on the date of the ALJ’s decision. Clearly the ALJ was
18          aware that Lockwood was just shy of her 55th birthday, at which point
19          she would become a person of advanced age. The ALJ also cited to 20
20          C.F.R. § 404.1563, which prohibited her from applying the age
21          categories mechanically in a borderline situation. Thus, the ALJ’s
22          decision shows that the ALJ knew she had discretion “to use the older
23          age category after evaluating the overall impact of all the factors of
24          [Lockwood’s] case.” 20 C.F.R. § 404.1563(b). Finally, we are satisfied
25          the ALJ did not “apply the age categories mechanically” because the
26
     2  The Commissioner argues that the ALJ had no obligation to apply a later age category. (ECF No.
27   23 at 5.) The Commissioner’s argument is correct, but inapposite. The issue presented in this case
28   is whether the ALJ was obligated to consider whether to apply a later age category – and there is
     no dispute that she was.
                                                     4
1          ALJ “evaluat[ed] the overall impact of all the factors of [Lockwood’s]
2          case” when the ALJ relied on the testimony of a vocational expert before
3          she found Lockwood was not disabled. Id.
4    Lockwood, 616 F.3d at 1071-1072 (footnotes omitted). Courts in this District have
5    analyzed the three factors identified by Lockwood to determine whether there is
6    enough evidence to find that the ALJ considered the borderline age issue. See, e.g.,
7    Groom v. Berryhill, 2018 WL 1517165, at *4-5 (C.D. Cal. Mar. 27, 2018); Hardin v.
8    Colvin, 2016 WL 6155906, at *4 (C.D. Cal. Oct. 21, 2016); Parks v. Colvin, 2015
9    WL 8769981, at *2–4 (C.D. Cal. Dec. 4, 2015), Burkes, 2015 WL 2375865, at *2.
10         B. Analysis
11         Plaintiff’s date of birth is July 8, 1962. (AR 66.) On June 22, 2017 (the date of
12   the ALJ’s decision), Plaintiff was 54 years old. See Little, 690 F. App’x at 917 (a
13   claimant’s age is calculated as of the date of the ALJ decision); Lockwood, 616 F.3d
14   at 1071-1072 (same). At that point, Plaintiff was only 16 days from her 55th birthday
15   – i.e., she was 16 days away from reaching the older age category of a person of
16   advanced age. Consequently, the ALJ was required to consider Plaintiff’s borderline
17   age situation. 20 C.F.R. § 404.1563(b); see, Lockwood, 616 F.3d at 1070-1072
18   (borderline situation presented when claimant was “just over one month from being
19   a person of advanced age”); Schiel v. Comm’r of Soc. Sec., 267 F. App’x 660, 660-
20   661 (9th Cir. 2008) (error in not considering whether older-age category applied
21   when claimant was in “one-month proximity to ‘person of advanced age’”) (citation
22   omitted); Parks, 2015 WL 8769981, at *2-4 (ALJ obligated to consider borderline
23   age situation where the claimant was “a mere 42 days from his 55th birthday on the
24   date of the ALJ’s decision”).
25         While the ALJ was not required to explicitly address Plaintiff’s borderline age
26   in her decision, there must be some evidence that she actually did consider it. Here,
27   the ALJ’s decision does not present such evidence. To begin with, although the ALJ
28   mentioned Plaintiff’s date of birth (AR 66), she did not mention Plaintiff’s age as of

                                               5
1    the date of her decision. Instead, after reciting Plaintiff’s date of birth, the ALJ stated
2    that Plaintiff was “51 years old, which is defined as an individual closely approaching
3    advanced age, on the alleged disability onset date.” (AR 66.) Not only did the ALJ
4    fail to acknowledge that Plaintiff was 16 days shy of being classified as advanced
5    age, but she improperly referred to Plaintiff’s age as 51 rather than 54. Thus, unlike
6    Lockwood, the decision here actually suggests that the ALJ did not consider the
7    borderline age situation. See Hardin v. Colvin, 2016 WL 6155906, at *4 (C.D. Cal.
8    Oct. 21, 2016) (distinguishing Lockwood, where the ALJ mentioned claimant’s age
9    of 51 years old as of the alleged onset date, but by the date of the decision, claimant
10   “was 54 years old and 5 days short of being an individual of advanced age”); Parks,
11   2015 WL 8769981, at *2-4 (fact that the ALJ relied on claimant’s age at date last
12   insured rather than date of ALJ decision undermined conclusion that ALJ considered
13   borderline age situation); Durkee v. Astrue, 2012 WL 3150587, at *6 (C.D. Cal.
14   Aug. 2, 2012) (reference to claimant’s age at the date of onset undermined conclusion
15   that the ALJ considered borderline age situation). This suggestion is particularly
16   strong in light of the fact that Plaintiff aged into a borderline age situation between
17   her alleged disability onset date and the date of the ALJ’s decision more than three
18   years later. See Durkee, 2012 WL 3150587, at *7 (ALJ’s reliance on age at date of
19   onset rendered it especially unlikely that ALJ considered borderline age situation
20   where the claimant “went from being well over one year away from the next age
21   category on his alleged disability onset date, to only three days away from the next
22   age category on the date of the ALJ’s decision”); see also Little, 690 F. App’x at 917
23   (finding ALJ “erroneously failed to show that she considered placing [claimant] in a
24   higher age category” where ALJ improperly considered claimant’s age at time of
25   application rather than at time of ALJ’s decision when claimant was “just five months
26   shy” of reaching older age category).
27         Second, although the ALJ’s decision cites 20 C.F.R. § 404.1563, it does not
28   cite 1563(b). Further, the citation immediately follows the ALJ’s statement that

                                                 6
1    Plaintiff was 51 years old at the time of the alleged date of onset and, therefore,
2    classified as a person “closely approaching advanced age.” (AR 66.) Considered in
3    context, it is most likely that the ALJ’s citation was a reference to the definition of
4    “closely approaching advanced age” found in subsection 404.1563(d) rather than a
5    signal that she had considered Plaintiff’s borderline age under subsection
6    404.1563(b). See, e.g., Hardin, 2016 WL 6155906, at *4 (the “ALJ’s reference to
7    § 1563 in the decision was not a cite to the borderline regulation in § 1563(b). The
8    Court believes that the ALJ’s reference to § 1563 pertains to Plaintiff’s classification
9    as a person closely approaching advanced age in § 1563(d)” and, at best, the citation
10   is unclear); Parks, 2015 WL 8769981, at *4 (same); Durkee, 2012 WL 3150587, at
11   *7 (same).
12         Last, Lockwood looked to evidence that the ALJ “evaluated the overall impact
13   of all the factors” of the claimant’s case when relying on the VE’s testimony as part
14   of the basis for finding that the ALJ considered the borderline age issue. See
15   Lockwood, 616 F.3d at 1072. As other courts in this District have noted, Lockwood
16   does not provide guidance to explain “how the ALJ’s reliance on the VE’s testimony
17   showed that she considered the borderline age issue.” Parks, 2015 WL 8769981, at
18   *4 (citing Durkee, 2012 WL 3150587, at *7). Nevertheless, considering the record
19   here, the Court finds nothing suggesting that the ALJ or the VE considered Plaintiff’s
20   borderline age. (See AR 116-165.) During the hearing, the ALJ asked hypothetical
21   questions based upon “an individual of Claimant’s age” but nothing in the ALJ’s
22   colloquy with the VE – or, indeed, nothing that the ALJ said during the hearing –
23   indicates that the ALJ was even cognizant of the borderline age issue. (See AR 157.)
24   See Parks, 2015 WL 8769981, at *4 (evidence did not show that ALJ considered
25   borderline age issue where “ALJ never asked the VE to consider a hypothetical
26   individual within a few days to a few months of advanced age, or even to consider a
27   hypothetical individual closely approaching advanced age – and the VE never
28   suggested that her testimony was in regard to such an individual”); Durkee, 2012 WL

                                                7
1    3150587, at *7 (court could not say that the ALJ’s reliance on the VE’s testimony
2    indicated that the ALJ evaluated overall impact of all factors where the VE did not
3    mention claimant’s borderline age and it was not apparent that the VE used it as a
4    factor in her assessment of a hypothetical person with claimant’s characteristics and
5    limitations).
6          Plaintiff contends that if the ALJ had exercised discretion to place her in the
7    advanced age category, she would be considered disabled under the grids. (ECF No.
8    22 at 10; ECF No. 25 at 2.) The Commissioner does not appear to dispute this
9    contention. (See ECF No. 23 at 7.) Instead, the Commissioner argues that any error
10   is harmless because Plaintiff “does not meet any of the factors that might cause an
11   ALJ to exercise her discretion to place Plaintiff in a higher age category prior to
12   attaining that age.” (ECF No. 23 at 9.) The Court finds the Commissioner’s argument
13   unpersuasive. It is the ALJ (not this Court) who possesses the discretion to determine
14   whether Plaintiff should be placed in the older age category, but the ALJ here did not
15   consider that issue. See Little, 690 F. App’x at 917 (rejecting argument that ALJ’s
16   failure to consider claimant’s proximity to the next age category was harmless error);
17   Hardin, 2016 WL 6155906, at *6 (remanding where court could not determine that
18   ALJ’s error in failing to consider claimant’s borderline was harmless); Parks, 2015
19   WL 8769981, at *4-5 (remanding where record failed to demonstrate that ALJ
20   considered claimant’s borderline age); Durkee, 2012 WL 3150587, at *7-8
21   (remanding where it was not apparent that the ALJ considered plaintiff’s borderline
22   age); see also Longworth v. Colvin, 2015 WL 1263319, at *5 (W.D. Wash. Mar. 19,
23   2015) (“the ALJ’s error was not harmless because, unlike the situation in Lockwood,
24   the record is absent of any indication that the ALJ considered the proper categories
25   in this borderline age situation. The Court is unable to determine whether Longworth
26   would be disabled under the advanced age metrics and there is no authority for the
27   proposition that the Court should conduct such an evaluation.”).
28

                                               8
1           Finally, the Court notes that both parties devote significant space to addressing
2    the question whether the ALJ’s decision was required to include a written discussion
3    about the borderline age issue. Relying upon two SSA internal guidance documents
4    – i.e., the Program Operations Manual System (“POMS”) and the Hearings, Appeals,
5    and Litigation Manual (“HALLEX”) – Plaintiff argues that the ALJ was so required.
6    (ECF No. 22 at 10-13.) The Commissioner, however, correctly points out that this
7    argument has been rejected by the Ninth Circuit. (ECF No. 23 at 8-10.) See
8    Lockwood, 616 F.3d at 1072-1073 (HALLEX and POMS “[do] not impose judicially
9    enforceable duties” on federal court or ALJ regarding borderline situations) (citations
10   omitted). Plaintiff contends that Lockwood is not controlling because it was based
11   upon a prior version of HALLEX and the current iteration now provides that the ALJ
12   “will explain in the decision that he or she considered the borderline age situation.”
13   (ECF No. 22 at 11.) In any event, the Court need not resolve that issue because relief
14   on this claim is warranted even without imposing such a requirement. 3
15                                             REMEDY
16          “When the ALJ denies benefits and the court finds error, the court ordinarily
17   must remand to the agency for further proceedings before directing an award of
18   benefits.” Leon v. Berryhill, 880 F.3d 1041, 1045 (9th Cir. 2018). Indeed, Ninth
19   Circuit case law “precludes a district court from remanding a case for an award of
20   benefits unless certain prerequisites are met.” Dominguez v. Colvin, 808 F.3d 403,
21   407 (9th Cir. 2016) (citations omitted). “The district court must first determine that
22   the ALJ made a legal error, such as failing to provide legally sufficient reasons for
23   rejecting evidence. . . . If the court finds such an error, it must next review the record
24   as a whole and determine whether it is fully developed, is free from conflicts and
25
     3
       Having found that remand is warranted based on the first issue, the Court declines to address
26   Plaintiff’s remaining issues. See Hiler v. Astrue, 687 F.3d 1208, 1212 (9th Cir. 2012) (“Because
     we remand the case to the ALJ for the reasons stated, we decline to reach [plaintiff’s] alternative
27   ground for remand.”); see also Augustine ex rel. Ramirez v. Astrue, 536 F. Supp. 2d 1147, 1153 n.7
28   (C.D. Cal. 2008).

                                                     9
1    ambiguities, and all essential factual issues have been resolved.” Dominguez, 808
2    F.3d at 407 (citation and internal quotation marks omitted).
3             Here, the record is not free from conflicts or ambiguities, and all essential
4    factual issues have not been resolved. Instead, additional administrative proceedings
5    could remedy the defects in the Commissioner’s decision. Accordingly, the
6    appropriate remedy is a remand.4
7                                                ***********
8             IT IS THEREFORE ORDERED that Judgment be entered reversing the
9    decision of the Commissioner of Social Security and remanding this matter for
10   further administrative proceedings consistent with this opinion.
11

12   DATED: 8/29/2019
13

14                                                   ____________________________________
15
                                                          ALEXANDER F. MacKINNON
                                                     UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26

27

28   4   It is not the Court’s intent to limit the scope of the remand.

                                                        10
